DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Britton (Reg. No. 76,629) on March 15, 2022.
The application has been amended as follows:
In the claims:
19.      (Currently Amended) A building manager comprising: 
a communications interface configured to receive information related to cost from a smart energy grid; and 
a processing circuit configured to receive inputs from a plurality of building subsystems and to provide outputs to the plurality of building subsystems, the processing circuit providing a plurality of control algorithm modules configured to process the inputs and to determine the outputs;
wherein the processing circuit is configured to process the information from the smart energy grid to determine one or more times at which to use the one or more energy devices and adjusted setpoints for the plurality of control algorithm modules, the ;
wherein the processing circuit is configured to use the setpoint energy transfer rates to generate control signals for the plurality of building subsystems and provide the control signals as the outputs to the plurality of building subsystems.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ZHIPENG WANG/Primary Examiner, Art Unit 2115